                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                           3:17-cv-00727-RJC-DCK

LA MICHOACANA NATURAL, LLC,             )
                                        )
            Plaintiff,                  )
                                        )
              v.                        )
                                        )                        ORDER
LUIS MAESTRE, d/b/a La Michoacana d/b/a )
La Linda Michoacana, ADRIANA TERAN, )
d/b/a La Michoacana d/b/a La Linda      )
Michoacana, and LA MICHOACANA,          )
                                        )
            Defendants.                 )

      THIS MATTER comes before the Court sua sponte.

      On March 12, 2020, the Court entered an order vacating a prior order that

granted summary judgment in favor of Plaintiff. The March 12 Order stated that the

Court would hold a status conference with the parties to establish modified case

deadlines. (Doc. No. 131, at 16.)

      On March 26, 2020, the Court granted Plaintiff’s counsel’s motion to withdraw

and allowed Plaintiff thirty days to retain new counsel. (Doc. No. 132.) Plaintiff

retained new counsel on April 24, 2020.

      IT IS THEREFORE ORDERED that within fourteen (14) days of the date of

this Order, the parties meet and confer regarding proposed modified case deadlines.

Within fourteen (14) days of the parties’ meet and confer, the parties shall file a joint

report containing the parties’ proposed modified case deadlines.




     Case 3:17-cv-00727-RJC-DCK Document 137 Filed 06/17/20 Page 1 of 2
               Signed: June 16, 2020




                                       2

Case 3:17-cv-00727-RJC-DCK Document 137 Filed 06/17/20 Page 2 of 2
